DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I as represented by Figs. 1A, 2-2A, 5-7, 12-21, 26-29
Subspecies Set 1
Subspecies I as represented by Fig. 1A
Subspecies II as represented by Fig. 1E
Subspecies III as represented by Fig. 1F
Subspecies Set 2
Subspecies I as represented by Fig. 1C
Subspecies II as represented by Fig. 1D
Subspecies Set 3
Subspecies I as represented by Fig. 30
Subspecies II as represented by Fig. 31
Subspecies III as represented by Fig. 32
Subspecies IV as represented by Fig. 33
Subspecies V as represented by Fig. 34
Subspecies VI as represented by Fig. 35
Subspecies VII as represented by Fig. 36
Species II as represented by Fig. 1B, 5-7, and 22-25
Subspecies Set 1
Subspecies I as represented by Fig. 1C
Subspecies II as represented by Fig. 1D
Subspecies Set 2
Subspecies I as represented by Fig. 40
Subspecies II as represented by Fig. 41
Subspecies III as represented by Fig. 30
Subspecies IV as represented by Fig. 31
Subspecies V as represented by Fig. 32
Subspecies VI as represented by Fig. 33
Subspecies VII as represented by Fig. 34
Subspecies VIII as represented by Fig. 35
Subspecies IX as represented by Fig. 36
Species III as represented by Fig. 3
Examiner notes that Fig. 11 appears to be generic to both Fig. 3 and Fig. 4 (i.e. Species III and Species IV)
Species IV as represented by Fig. 4
Examiner notes that Fig. 11 appears to be generic to both Fig. 3 and Fig. 4 (i.e. Species III and Species IV)
Species V as represented by Figs. 8-8A
Species VI as represented by Fig. 9-9A
Species VII as represented by Fig. 10-10A
Species VIII as represented by Fig. 1A in combination with Fig. 37 (see [00118]-[00123]) and Figs. 38-39
Subspecies I as represented by Fig. 40
Subspecies II as represented by Fig. 41
Subspecies III as represented by Fig. 30
Subspecies IV as represented by Fig. 31
Subspecies V as represented by Fig. 32
Subspecies VI as represented by Fig. 33
Subspecies VII as represented by Fig. 34
Subspecies VIII as represented by Fig. 35
Subspecies IX as represented by Fig. 36
Species IX as represented by Fig. 1A in combination with Fig. 37A-C (see [00118]-[00123])
Species X as represented by Fig. 1B in combination with Figs. 37A-C (see [00118]-[00123])
Species XI as represented by Fig. 1A in combination with Figs. 37D-E (see [00118]-[00123])
Species XII as represented by Fig. 1B in combination with Figs. 37D-E (see [00118]-[00123])

The (sub)species are independent or distinct because of patentably distinct variations in the structure and/or arrangement of the elements of the apparatus (compare the identified sets of figures). In addition, these (sub)species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Should applicant elect a species for which there is one or more subspecies sets, election of a single subspecies from each subspecies set is required.

There is a search and/or examination burden for the patentably distinct (sub)species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct (sub)species due to their mutually exclusive characteristics; and/or
The (sub)species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or 
the prior art applicable to one (sub)species would not likely be applicable to another (sub)species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/29/2022